Citation Nr: 1640572	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for right hip arthritis, to include as secondary to service-connected low back disability. 

2. Entitlement to service connection for left hip arthritis, to include as secondary to service-connected low back strain. 

3. Entitlement to service connection for right knee arthritis, to include as secondary to service-connected low back disability. 

4. Entitlement to service connection for left knee arthritis, to include as secondary to service-connected low back strain. 

5. Entitlement to service connection for right ankle arthritis, to include as secondary to service-connected low back disability. 

6. Entitlement to service connection for left ankle arthritis, to include as secondary to service-connected low back disability. 

7. Entitlement to service connection for arthritis of all other joints, to include a secondary to service-connected low back disability.

8.  Entitlement to an increased disability rating for low back strain, rated as 10 percent disabling from September 22, 2010 to April 10, 2016, and 40 percent disabling thereafter.

9.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1974. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A September 2014 Board decision denied the Veteran's increased rating claims for hearing loss, left inguinal hernia repair and left inguinal hernia repair scar and remanded the remaining claims.  This decision is final and there is no indication that the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  Thus, these issues are no longer on appeal.  The RO again considered the issues of increased ratings for hearing loss and left inguinal hernia repair scar in a May 2016 supplemental statement of the case (SSOC) along with all of the other issues that are still on appeal.  This was improper as to the hearing loss, left inguinal hernia repair and left inguinal hernia repair scar issues.  The appeal of those issues has been extinguished and the Board does not have jurisdiction over them.  Should the Veteran seek higher ratings for those disabilities, he should submit a new standard VA claim form and submit it to the RO.

As to the issues identified on the title page, in September 2014, the Board remanded the claims for additional development.  While the case was in remand status, in a May 2016 rating decision, the RO increased the Veteran's low back rating to 40 percent, effective April 11, 2016.  The RO also granted service connection and a 20 percent rating for right lower extremity radiculopathy, effective April 11, 2016.  Although a higher rating has been assigned by the RO for the low back claim, the increased rating matter remains in appellate status as the maximum rating has not been assigned. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran's right hip arthritis is not related to active service and was not caused or aggravated by his low back disability.

2.  The Veteran's left hip arthritis is not related to active service and was not caused or aggravated by his low back disability.

3.  The Veteran's right knee arthritis is not related to active service and was not caused or aggravated by his low back disability.

4.  The Veteran's left knee arthritis is not related to active service and was not caused or aggravated by his low back disability.

5.  A right ankle condition has not been shown during the pendency of the appeal.

6.  A left ankle condition has not been shown during the pendency of the appeal.

7.  All other joint arthritis has not been shown during the pendency of the appeal.

8.  From September 22, 2010 to March 12, 2013, the Veteran's low back disability was productive of painful motion but not productive of ankylosis, forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion of the thoracolumbar spine to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, incapacitating episodes of more than 2 weeks in a 12 month period, or the functional equivalent of such manifestations.

9.  From March 13, 2013 to April 10, 2016, the Veteran's low back disability has resulted in forward flexion of the thoracolumbar spine approximating at least 60 degrees, with painful motion.  However, forward flexion approximating 30 degrees or less, or intervertebral disc syndrome (IVDS) with incapacitating episodes requiring bed rest prescribed by a physician has not been shown.

10.  From April 11, 2016, the Veteran's low back disability manifests with motion on forward flexion of zero to 30 degrees or less but not IVDS with incapacitating episodes having a duration of at least 6 weeks during the previous 12 months, and ankylosis has not manifested.

11.  The Veteran's lumbar radiculopathy to the right lower extremity has been manifested by moderately severe incomplete paralysis of the sciatic nerve, associated with arthritis of the lumbar spine.

12.  From March 13, 2013, the Veteran has been unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hip arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for left hip arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for right knee arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for left knee arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

7.  The criteria for service connection for all other joint arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

8.  From September 22, 2010 to March 12, 2013, the criteria for a rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5237 (2015).

9.  From March 13, 2013 to April 10, 2016, the criteria for a rating of 20 percent, but not higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).

10.  From April 11, 2016, the criteria for a rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).

11.  The criteria for a separate 40 percent rating, but not higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3012, 4.3, 4.7, 4.124a, DC 8520 (2015).

12.  Effective March 13, 2013, the criteria for entitlement to TDIU based on the Veteran's service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

A.  Bilateral Hip Arthritis

The Veteran contends his bilateral hip arthritis is related to his service-connected back disability or in the alternative, directly due to service.  In September 2013 correspondence, the Veteran reported that a Grand Island, Nebraska VA Medical Center (VAMC) doctor told him that his back disability was causing problems in his lower extremities.  Review of Grand Island VAMC treatment records includes a September 2013 report wherein the Veteran complained of right hip pain and right leg weakness for several years.

Initially, the Board notes that the Veteran has a current hip disability.  The April 2016 VA examiner diagnosed him with bilateral hip osteoarthritis.

The Veteran's service treatment records are silent for a diagnosis or treatment related to a hip condition.

Post-service records include a January 2011 VA examination.  The examiner indicated the joints examinations were not performed at that time.  He noted the Veteran was diagnosed with polyarthritis or rheumatoid arthritis and that those diagnoses were the likely progression of disease with age.  He indicated an old injury to the back does not cause generalized polyarthritis/rheumatoid arthritis.  He concluded that since there was no relationship between the Veteran's old back complaints and the current polyarthritis/rheumatoid arthritis, no examination needed to be performed in this regard.  He further noted no aggravation issues.

Pursuant to the September 2014 Board remand, the Veteran was afforded an April 2016 VA examination to determine the nature and etiology of his hip condition.  At that time, the examiner diagnosed the Veteran with bilateral osteoarthritis.  He noted the Veteran suffered from mild degenerative changes bilaterally, which are within the limits of age-related changes and would be expected for someone of the Veteran's age.  He indicated the Veteran's right hip complaints are better accounted for by his severe lumbar spinal disease, rather than by his diagnosed hip arthritis.

The examiner concluded it is less likely than not that the Veteran's hip arthritis was caused by, or aggravated by, his service-connected lumbar spinal condition.  He noted the Veteran's current hip diagnosis is bilateral hip osteoarthritis, of a mild clinical severity.  He reported there is no evidence in the available medical literature that suggests or establishes a causal relationship between lumbar spinal conditions and bilateral osteoarthritis of the hips.  He noted it is most likely that the Veteran's bilateral hip osteoarthritis is age-related, which is supported by the findings of mild, equal bilateral degenerative findings on imaging (as well as the tendinopathies noted on MRI), in conjunction with the Veteran's age.

The examiner went on to report that it is commonly accepted medical knowledge that age-related arthritis commonly occurs bilaterally, and in equal severity, versus specific post-traumatic arthritis, which would likely manifest as more severe radiographic findings in the affected joints.  Additionally, the examiner noted rheumatoid arthritis was raised in the treatment records; however, consultation by VA rheumatology in 2005 ruled out the likelihood of rheumatoid arthritis, opining that the more likely diagnosis is osteoarthritis, despite the Veteran having reported being diagnosed with rheumatoid arthritis in Mexico, in 2003.

The Board finds the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hip osteoarthritis, to include as secondary to his service-connected back disability.

In reaching such conclusion, the Board accords great probative weight to the April 2016 VA opinion.  The opinion is persuasive as it is predicated on a review of the record, to include the Veteran's contentions, medical history, and examination reports.  Furthermore, the opinion proffered considered all of the pertinent evidence of record, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The April 2016 examiner essentially explained how the Veteran's hip arthritis is post-service in nature as they are age-related because the Veteran separated service in 1974.  Also, the similar severity on both sides supported this finding.  Moreover, it was noted that medical literature did not support a connection between the spine and hip pathology.  Finally, while there was some indication of rheumatoid arthritis in the past, the examiner explained that such a finding had been ruled out.

The Board notes that the Veteran has asserted on his own behalf that his current arthritis of the hips is related to his back disability or to service.  In a November 2013 statement, the Veteran indicated he received treatment for his hip and back and that his right hip condition was related to trouble walking, due to a pinched nerve in his back.  He noted this led to physical therapy which focused on loosening and stretching the muscles in his legs and back.  In this regard, the Board notes lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, as to the specific aspects of this claim, an opinion as to the cause of bilateral hip osteoarthritis, whether it is rheumatoid arthritis, and whether it was caused or aggravated by a back disability, falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1372.  Hip arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations, x-ray findings, and other specific findings are needed to properly assess and diagnose hip osteoarthritis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Accordingly, the lay evidence in support is of much less probative value than the April 2016 VA examination report.

The Board notes a continuity of symptomatology of bilateral hip osteoarthritis has also not been shown.  There were no complaints or treatment of the hips in service or the one year presumptive period after service, and he did not file his claim until September 2010.  Further, there is no medical evidence supporting that his current bilateral hip condition is related to service.  Consequently, presumptive service connection for arthritis of the hips, to include on the basis of a continuity of symptomatology, is not warranted. 

Therefore, the Board finds that service connection for bilateral osteoarthritis of the hips, to include as secondary to the Veteran's service-connected back disability, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral hip disorder.  As such, that doctrine is not applicable in the instant appeal, and service connection is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


B.  Bilateral Knee Arthritis

The Veteran similarly contends his bilateral knee arthritis is related to his service-connected back disability or in the alternative, directly due to service.

Initially the Board notes that the Veteran has a current bilateral knee disability.  The April 2016 VA examiner diagnosed him with bilateral knee joint osteoarthritis.

The Veteran's service treatment records show that a September 1956 record indicated the Veteran fell on his right knee at football practice which caused a bruise to the lateral and interior of the right patella.  No limitation or discomfort was noted upon range of motion testing in all directions and it was treated with hot packs.  No other complaints or treatment of any knee condition were found in service, including the February 1974 separation examination.

Post-service records include a January 2011 VA examination.  The examiner indicated the joints examinations were not performed at that time.  He noted the Veteran was diagnosed with polyarthritis or rheumatoid arthritis and that those diagnoses were the likely progression of disease with age.  He indicated an old injury to the back does not cause generalized polyarthritis/rheumatoid arthritis.  He concluded that since there was no relationship between the Veteran's old back complaints and the current polyarthritis/rheumatoid arthritis, no examination needed to be performed in this regard.  He further noted no aggravation issues.

Thereafter, pursuant to the September 2014 Board remand, the Veteran was afforded the April 2016 VA examination to determine the nature and etiology of his bilateral knee disabilities.  The examiner diagnosed him with bilateral knee joint osteoarthritis.  He noted the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He indicated the Veteran's current knee diagnosis is bilateral knee osteoarthritis, of a mild clinical severity.  He further noted there is one care episode that was noted for a knee complaint, however, this appears to have been acute and transient in nature.

The examiner further indicated it is less likely than not that the Veteran's knee osteoarthritis was caused by, or aggravated by, his service-connected lumbar spinal conditions.  He noted there is no evidence in the available medical literature that suggests or establishes a causal relationship between lumbar spinal conditions and bilateral osteoarthritis of the knees.  He noted alternatively, it is most likely that the Veteran's bilateral knee osteoarthritis is age-related, which is supported by the findings of mild, equal bilateral degenerative findings on imaging (as well as the tendinopathies noted on MRI), in conjunction with the Veteran's age.

The examiner went on to report that it is commonly accepted medical knowledge that age-related arthritis commonly occurs bilaterally, and in equal severity, versus specific post-traumatic arthritis, which would likely manifest as more severe radiographic findings in the affected joints.  Additionally, the examiner indicated rheumatoid arthritis was raised in the treatment records; however, consultation by VA rheumatology in 2005 ruled out the likelihood of rheumatoid arthritis, opining that the more likely diagnosis is osteoarthritis, despite the Veteran having reported being diagnosed with rheumatoid arthritis in Mexico, in 2003.

For the same reasons as set forth in the hip arthritis analysis, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for bilateral knee osteoarthritis, to include as secondary to his service-connected back disability.  The April 2016 VA opinion is accorded great probative weight given that it is persuasive and the explanation provided.  See Nieves-Rodriguez v, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.

The primary difference between the claims is that there is an in-service injury to the right knee from playing football to which the present disability could be potentially related.  However, the April 2016 VA examiner persuasively explained that the in-service injury was likely acute and transitory, particularly because the current knee severity was similar.  Thus, that reasonably raised theory of direct service connection is not substantiated.

Similar to the hip claim, the Veteran's lay opinions on diagnosis, and relationships to service or service-connected disability, are accorded much less evidentiary value.  See Jandreau, 492 F.3d at 1372; Davidson, 581 F.3d at 131; Woehlaert, 21 Vet. App. at 456. 

The Board notes a continuity of symptomatology of bilateral knee osteoarthritis has also not been shown.  There was one September 1956 right knee complaint was likely acute and resolved, as evidenced by the February 1974 separation examination and April 2016 VA opinion.  There were no other complaints or treatment for the knees in service or the one year presumptive period after service, and there is no medical evidence indicating his current bilateral knee condition is related to service.  Consequently, presumptive service connection for arthritis of the knees, to include on the basis of a continuity of symptomatology, is not warranted. 

Therefore, the Board finds that service connection for bilateral osteoarthritis of the knees, to include as secondary to the Veteran's service-connected back disability, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral knee disorder.  As such, that doctrine is not applicable in the instant appeal, and service connection is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

C.  Bilateral Ankle Arthritis and Arthritis of all other Joints

The Veteran contends that he has bilateral ankle arthritis related to his service-connected back disability or in the alternative, directly due to service.  Further, the record is reviewed for arthritis of all other joints, which appears to be based on the contention of a claimed diagnosis of rheumatoid arthritis representing a system-wide problem.

The Veteran's service treatment records show that in April 1971 he suffered a sprained ankle.  There were no other diagnosis or treatment for ankle conditions in service and his February 1974 separation examination indicated normal findings.

Post-service evidence includes an August 2005 VA treatment record which indicated no evidence was found of rheumatoid arthritis.  Further, an October 2005 VA treatment record also noted no evidence of rheumatoid arthritis upon examination, serologically or radiographically.

The Veteran was afforded a January 2011 VA examination in which the examiner indicated the joints examinations were not performed at that time.  He noted the Veteran was diagnosed with polyarthritis or rheumatoid arthritis and that those diagnoses were the likely progression of disease with age.  He indicated an old injury to the back does not cause generalized polyarthritis/rheumatoid arthritis.  He concluded that since there was no relationship between the Veteran's old back complaints and the current polyarthritis/rheumatoid arthritis, no examination needed to be performed in this regard.  He further noted no aggravation issues.

The Veteran was afforded a December 2011 VA examination in which the examiner noted an April 1971 ankle sprain which thereafter resolved.  She noted the Veteran sprained his right ankle in service and it fully healed and required no additional treatment, as referenced by the separation examination in February 1974.  She concluded that it is not likely that the Veteran's claimed right ankle arthritis was caused by the right ankle sprain in service.

Pursuant to the September 2014 Board remand, the Veteran was afforded the April 2016 VA examination in which the examiner indicated the Veteran does not have a current ankle diagnosis associated with any claimed condition.  He noted diagnostic tests showed bilateral calcaneal spurs and plantar fasciitis (calcifications).  However, he concluded he could not appreciate any findings that were consistent with an ankle-related diagnosis.

The examiner further reported the possibility of rheumatoid arthritis was raised in the record.  He noted rheumatoid arthritis commonly manifests as degenerative findings in multiple bilateral joints, however, specialty consultation by VA rheumatology in 2005, as noted above, ruled out the likelihood of rheumatoid arthritis.  The record indicated that the more likely diagnosis was osteoarthritis, despite the Veteran having reportedly been diagnosed in Mexico with rheumatoid arthritis.

In consideration of this evidence, the Board finds no current ankle disability is present, as well as no arthritis in any other joints, to include rheumatoid arthritis.  The Board notes a current disability is always required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With regard to the Veteran's ankles, the evidence does not show that the Veteran has had an ankle disability at any time from when he first filed his claim for service connection. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, although there is evidence of record showing arthritis (including in the hips and knees), the Board does not find such evidence is supportive or sufficient to establish the existence of a disability involving the ankles.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The in-service ankle sprain was persuasively found to have resolved by the competent medical evidence, and there is no competent evidence to support an ankle condition proximate to the filing of the claim.  Further, the Board finds the probative April 2016 VA examiner persuasively concluded there is no current ankle disability.  Moreover, the diagnoses involving the feet are considered to be outside the scope of the Veteran's claims, which are specific to the ankles.

The Board also does not find there is a current disability involving a system-wide arthritis, to include rheumatoid arthritis.  Although the January 2011 VA examiner noted a diagnosis of rheumatoid arthritis, he did not examine the Veteran.  The Board finds greater weight is afforded to the April 2016 VA examiner who examined the Veteran.  He considered all of the pertinent evidence of record and cited to such, as well as providing a complete rationale in determining there was no rheumatoid arthritis diagnosis.  It had previously been noted as a possibility but had been ruled out.  The Veteran is competent to report a diagnosis he heard from a doctor, but the evidence outweighs that report that includes no testing, rationale or explanation.  Thus, the Board determines no general joint disability has been found, and the evidence supports no diagnosis of rheumatoid arthritis during the appeal.  Accordingly, the current disability element of the claim is not substantiated.   See Brammer, 3 Vet. App. at 225.

As a result, the Board finds that the preponderance of the evidence is against the claims of service connection for a bilateral ankle disability and other joint disability, for lack of a current disability as to the claims.  As the preponderance of evidence is against the claims, there is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

II.  Increased Rating Claim

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The General Rating Formula for evaluating the spine provides for a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.

Following the rating criteria, Note 1 provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  The Board notes, the Veteran has been awarded a separate 20 percent disability rating for associated radiculopathy of the right lower extremity, under DC 8520.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243.

Note 1: For purposes of evaluations under DC 5237, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.


Facts

Subsequent to filing the September 2010 claim, the RO granted service connection and a 10 percent rating, effective September 22, 2010, in a February 2011 rating decision.  Thereafter, in a May 2016 rating decision the RO increased the Veteran's low back rating to 40 percent, effective April 11, 2016.

The Veteran was afforded a January 2011 VA examination in which the examiner diagnosed the Veteran with mechanical low back strain with previous old compression injury at T10 and degenerative changes at L2 and L4.  The Veteran reported daily pain and stiffness in his lower back with flare-ups occurring with cold weather, lasting a few days.  He reported that he avoids activities and can sit and stand for about one hour.  He further denied any incapacitating episodes of back pain where bed rest was prescribed by a physician in the prior 12 months and also denied any radiating symptoms.

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 90 degrees, posterior extension was to 20 degrees, lateral flexion was to 20 degrees, and lateral rotation was to 25 degrees.  The examiner reported that deep tendon reflexes and ankle jerks were intact, as well as pulses and sensation in both lower extremities.  Further, repeated motion caused discomfort at 90 degrees forward flexion.  The Veteran complained of mild pain, had minimal weakness and fatigue, but no incoordination.  The examiner noted functional impact including pain with repetitive use.  She noted she could not determine additional limitation of motion following repetitive use during flare-ups without resort to speculation; however, the Veteran did not have additional limitation following repetitive use during the examination.

Thereafter, the Veteran was afforded a March 2013 VA examination.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar region.  The Veteran reported prolonged standing and walking will flare his back.  Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 70 degrees, with pain beginning at 60 degrees.  His extension was to 20 degrees, with no painful motion.  His right and left lateral flexion were to 20 degrees, with no painful motion.  His right and left lateral rotation were also to 20 degrees, with no painful motion.  Repeated motion did not cause additional loss of motion.

Additionally, functional loss was noted by the examiner, due to less movement than normal and pain on movement.  Guarding and muscle spasm was not noted and no abnormal gait, spinal contour or atrophy was reported.  Further, no radicular pain or neurologic abnormalities were noted by the examiner, as well as no IVDS.

The Veteran has also submitted lay evidence in support, including a September 2013 statement in which he indicated his doctor at the VA Medical Center in Grand Island, Nebraska stated that his back was in extremely poor shape and that is causes extreme pain.  He further indicated his back causes pain in his lower extremities and prevents him from working.  A November 2013 statement indicated that recent x-rays showed his physician that his back has caused right hip pain and difficulty walking.  This led to required physical therapy of twelve one hour sessions.

Additionally, in VA treatment dated June 11, 2014 the Veteran reported he had lower back pain rated as 4 on a scale of 10.  Further a VA record dated June 25, 2014 included a current significant pain problem of low back pain.

Pursuant to the September 2014 Board remand, the Veteran was afforded an April 2016 VA examination.  The examiner diagnosed the Veteran with lumbar arthritis, lumbar degenerative disc disease, as well as lumbar radiculopathy.  Upon examination, the Veteran's forward flexion of the thoracolumbar spine was limited to 20 degrees, extension was to 5 degrees, right lateral flexion was to 5 degrees, left lateral flexion was to 5 degrees, right lateral rotation was to 5 degrees, and left lateral rotation was to 5 degrees.  The examiner noted pain significantly limits the Veteran's range of motion and that pain was found throughout testing.  He noted evidence of pain with weight bearing and that repetition and flare-ups cause limitation due to pain, fatigue, weakness, lack of endurance, and incoordination.  No ankylosis was found.

The examiner further indicated muscle spasm resulted in abnormal gait or spinal contour and he indicated instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  He noted radiculopathy, including in the right lower extremity, moderate constant pain, intermittent severe pain, moderate paresthesias and/or dysesthesias and moderate numbness.  He concluded severe radiculopathy of the right side.  Additionally, he indicated the presence of IVDS with episodes of bed rest having a total duration of at least two weeks but less than four weeks during the past 12 months.  He reported the Veteran requires daily bedrest for flares that significantly interfere with function, and is unable to complete most activities of daily living without assistance.  He noted the Veteran is precluded from participation in any physically active or sedentary hobbies or vocations, is unable to bathe himself, dress himself, transfer himself or shop, clean or prepare meals without assistance.

Evaluation

A.  Lumbar Spine

The evidence supports the Veteran's back disability has worsened over the course of the claim in September 2010.  The evidence supports a rating of 10 percent from September 22, 2010 to March 12, 2013, an increase to a 20 percent rating is warranted from March 13, 2013 to April 10, 2016, and a 40 percent rating is warranted thereafter.  No rating in excess of 40 percent is warranted at any time during the appeal.  Additionally, the Board does not find that any additional range of motion testing is necessary for deciding the claim.

The January 2011 and March 2013 VA examinations, as well as the VA treatment records show that the Veteran experienced painful motion in his lower back since the date of service connection, warranting a 10 percent rating.  Additionally, the Veteran reported in 2013 experiencing extreme pain and difficulty walking due to his back disability.  While the Veteran has been awarded a 10 percent rating prior to April 11, 2016, the Board finds an increase is appropriate to 20 percent effective March 13, 2013, the date of the VA examination, which shows there was a factually ascertainable increase.

The March 2013 VA examination supports a 20 percent rating as the Veteran reported prolonged standing and walking causes flare-ups.  Upon examination, the Veteran's forward flexion of the thoracolumbar spine was limited to 70 degrees, with pain beginning at 60 degrees.  Further, functional loss was found by the examiner due to less movement than normal and pain on movement.  This evidence and the range of motion limitation noted supports a 20 percent rating from the date of the March 2013 VA examination, with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the evidence supports a 20 percent rating from March 13, 2013 to April 10, 2016, the evidence prior to March 13, 2013 does not support a rating above 10 percent as there was no factually ascertainable increase prior to the examination.  The January 2011 VA examiner noted forward flexion of the thoracolumbar spine to 90 degrees with mild pain, minimal weakness and fatigue.  In addition, no further limitation was found in range of motion with repetitive activity due to weakness, extremity fatigue, or lack of coordination.  This evidence is consistent with symptoms supporting a 10 percent rating.

Additionally, although the evidence supports an increased rating to 20 percent from March 13, 2013, the evidence does not support an even higher rating to 40 percent until the April 2016 VA examination, when an additional factually ascertainable increase occurred (as the RO also determined).  Further, an increased rating above 40 percent is not warranted at any time during the appeal.

The April 2016 VA examiner indicated the Veteran's forward flexion of the thoracolumbar spine was limited to 20 degrees.  The examiner noted pain significantly limits the Veteran's range of motion and that pain was found throughout testing.  He further noted evidence of pain with weight bearing and that repetition and flare-ups were limited due to pain, fatigue, weakness, lack of endurance, and incoordination.  He noted no ankylosis was found.  However, he did indicate the Veteran is precluded from participation in any physically active or sedentary hobbies or vocations, is unable to bathe himself, dress himself, transfer himself or shop, clean or prepare meals without assistance.

The Board finds that this evidence is consistent with symptoms supporting a 40 percent rating from April 11, 2016.  The RO assigned the Veteran a 40 percent rating from the date of the VA examination and the Board finds this is appropriate.  An increase above 40 percent is not warranted as the evidence at no point shows that the low back disability results in unfavorable ankylosis of the entire thoracolumbar spine, such to warrant the next higher rating, or unfavorable ankylosis of the entire spine to warrant a 100 percent rating.

Alternatively, there is no evidence to support any order or directive from a doctor requiring bed rest of a total duration of at least six weeks during any 12 month period of the appeal due to IVDS.  Furthermore, the evidence does not show neurological abnormalities other than the already service-connected radiculopathy of the right lower extremity, which is further addressed below.

In sum, when reasonable doubt is resolved in the Veteran's favor, a rating in excess of 10 percent is not warranted from September 22, 2010 to March 12, 2013, an increased rating is warranted to 20 percent, but not higher, from March 13, 2013 to April 10, 2016, and a rating in excess of 40 percent is not warranted from April 11, 2016.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

B.  Right Lower Extremity Radiculopathy

As noted previously, in a May 2016 rating decision the RO granted service connection and a separate 20 percent disability rating for right lower extremity radiculopathy, effective April 11, 2016.  38 C.F.R. § 4.124a, DC 8520.  DC 8520 assigns a 20 percent rating for moderate incomplete paralysis of the sciatic nerve.  The RO awarded the effective date of April 11, 2016 based on the VA examination showing radiculopathy.

This rating was allowed pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1, which directs that any associated objective neurologic abnormalities for disabilities of the spine be rated separately under an appropriate diagnostic code.  In the case at hand, the Veteran's radiculopathy of the right lower extremity is considered an objective neurologic manifestation of his low back disability and, thus, it is part and parcel of his claim of entitlement to an increased rating for his low back disability.

Although the Veteran is currently assigned a 20 percent rating for his right lower extremity radiculopathy, the evidence supports an increased rating to 40 percent, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In the April 2016 VA examination, the examiner indicated constant moderate and intermittent severe pain of the right lower extremity due to radiculopathy, as well as moderate paresthesias and/or dysesthesias and moderate numbness.  He indicated involvement of L4/L5/S1/S2 and S3 sciatic nerve roots.  He concluded severe radiculopathy on the right side.  In addition, he indicated due to the significant limitation of the Veteran's lumbar spine range of motion and associated radiculopathy with resulting leg weakness, the Veteran is unable to bathe himself, dress himself, shop, clean, prepare meals or drive without assistance.  He also has difficulty transferring himself and managing his medication.

The Board concludes that the Veteran should be rated at 40 percent for his radiculopathy of the right lower extremity because the record contains evidence that the right leg radiculopathy is moderately severe in nature.  The April 2016 VA examiner indicated constant moderate and intermittent severe pain of the right lower extremity due to radiculopathy.  He further noted moderate paresthesias and/or dysesthesias and moderate numbness.  Thus, the Veteran's intermittent severe pain due to radiculopathy in the right lower extremity supports a 40 percent rating.

While an increase is warranted for the Veteran's right lower extremity radiculopathy, the Board finds an even higher increase is not warranted.  The evidence does not show that his symptoms are severe with marked muscular atrophy which would warrant a 60 percent rating under DC 8520.  Likewise, an 80 percent rating is not warranted because there is no evidence that the Veteran's right lower extremity is completely paralyzed or that his foot dangles and drops.

Accordingly, the Board concludes that the Veteran's right lower extremity radiculopathy warrants a 40 percent rating, but not higher, under DC 8520.

III.  TDIU

Legal Criteria

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service-connected disabilities will be disregarded if the above-stated percentage requirements are met, and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Analysis

The Veteran contends he became too disabled to work as of December 1983 due to all of his service-connected disabilities.  His sole occupation after service was as a foreman and he had some college education.

The Veteran initially filed a claim for TDIU in October 2013.  His claim was denied in a February 2014 rating decision, which was not specifically appealed.  However, as explained by the Board in September 2014, the TDIU claim is actually part and parcel of the rating claim on appeal and not a freestanding claim.  Thereafter, the TDIU claim was remanded by the Board in September 2014 for further development, as it was intertwined with the increased rating low back claim on appeal.  Rice, 22 Vet. App. at 452.

The Veteran underwent an April 2016 VA examination which addressed employability.  The examiner indicated the Veteran has severe low back symptoms and limitations, which include severe right lower extremity radiculopathy.  He reported the Veteran is unable to complete most activities of daily living without assistance, which precludes participation in any physically active or sedentary hobbies or vocations.  Further, the examiner indicated due to the significant limitation of the Veteran's lumbar spine range of motion and associated radiculopathy with resulting leg weakness, the Veteran is unable to bathe himself, dress himself, shop, clean, prepare meals or drive without assistance.  He also has difficulty transferring himself and managing his medication.

In consideration of this evidence, when also considering the evidence of the combined impairment of the Veteran's other service-connected disabilities of ischemic heart disease, bilateral hearing loss and tinnitus, and when resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When considering the award to 20 percent for the low back above, effective March 13, 2013, the schedular criteria for a TDIU are met from that date.  See 38 C.F.R. § 4.25.  The combined rating rounds up to 70 percent.  Also, the hearing loss and tinnitus ratings round up to 40 percent and count as one disability.  See 38 C.F.R. § 4.16(a).  Accordingly, a schedular TDIU is warranted from March 13, 2013.  TDIU on an extraschedular basis is addressed in the remand section.
ORDER

Service connection for right hip arthritis, to include as secondary to service-connected low back disability, is denied.

Service connection for left hip arthritis, to include as secondary to service-connected low back disability, is denied.

Service connection for right knee arthritis, to include as secondary to service-connected low back disability, is denied.

Service connection for left knee arthritis, to include as secondary to service-connected low back disability, is denied.

Service connection for right ankle arthritis, to include as secondary to service-connected low back disability, is denied.

Service connection for left ankle arthritis, to include as secondary to service-connected low back disability, is denied.

Service connection for arthritis of all other joints, to include as secondary to service-connected low back disability, is denied

A disability rating in excess of 10 percent for the Veteran's service-connected low back disability, from September 22, 2010 to March 12, 2013, is denied.

A disability rating of 20 percent, but not higher, for the Veteran's service-connected low back disability, from March 13, 2013 to April 10, 2016, is granted, subject to the laws and regulations governing the payment of monetary awards.

A disability rating in excess of 40 percent for the Veteran's service-connected low back disability, from April 11, 2016, is denied.

A separate rating of 40 percent, but not higher, for radiculopathy of the right lower extremity is grated, subject to the laws and regulations governing the payment of monetary awards.

A TDIU effective March 13, 2013, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Because the schedular requirements of 38 C.F.R. § 4.16(a) are not met for the period prior to March 13, 2013, referral to VA's Director of Compensation is necessary to determine whether the Veteran is entitled to an extraschedular TDIU under 38 C.F.R § 4.16(b) in the first instance.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (Board is not authorized to award extraschedular TDIU prior to obtaining the Director's decision). 

Accordingly, this issue is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for a TDIU prior to March 13, 2013, to VA's Director of Compensation Service for extraschedular consideration.

2.  Finally, if a TDIU on an extraschedular basis is not awarded by VA's Director of Compensation Service, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


